      Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 1 of 25



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 JACQUELINE GRAY and DARREN GRAY, on
 behalf of themselves, individually, and on behalf of               AMENDED COMPLAINT
 all others similarly-situated,

                                    Plaintiffs,                       Case No.: 18-cv-07934 (ALC)

                        —against—                                     Jury Trial Demanded

 MID-BRONX CCRP EARLY CHILDHOOD
 CENTER, INC. and MID-BRONX COUNCIL
 SERVICES, INC., and MID-BRONX SENIOR
 CITIZENS COUNCIL INC, and WALTON
 AVENUE SENIOR HOUSING DEVELOPMENT
 FUND COMPANY INC, and MID-BRONX
 HOUSING          DEVELOPMENT    FUND
 CORPORATION, and EUGENE SMILOVIC
 HOUSING          DEVELOPMENT    FUND
 CORPORATION, and CONCOURSE AREA
 HOUSING CORPORATION, and WALTER E.
 PURYEAR, III, individually,

                                     Defendants.
 -----------------------------------------------------------------X

        JACQUELINE GRAY (“Jacqueline”) and DARREN GRAY (“Darren”) (together, where

appropriate, as “Plaintiffs”), on behalf of themselves, individually, and on behalf of all others

similarly-situated, (collectively as “FLSA Plaintiffs” and/or “Rule 23 Plaintiffs,” as those terms

are defined below), by and through their attorneys, BORRELLI & ASSOCIATES, P.L.L.C, as and

for their Amended Complaint against MID-BRONX CCRP EARLY CHILDHOOD CENTER,

INC. (“Childhood Center”), MID-BRONX COUNCIL SERVICES, INC. (“Mid-Bronx Council”),

MID-BRONX SENIOR CITIZENS COUNCIL INC (“Mid-Bronx Senior”), WALTON AVENUE

SENIOR HOUSING DEVELOPMENT FUND COMPANY INC (“Walton”), MID-BRONX

HOUSING DEVELOPMENT FUND CORPORATION                                   (“Mid-Bronx Housing”), EUGENE

SMILOVIC HOUSING DEVELOPMENT FUND CORPORATION (“Eugene”), CONCOURSE

                                                        1
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 2 of 25



AREA HOUSING CORPORATION (“Concourse”) (these seven, together where appropriate, as

“the Corporate Defendants”), and WALTER E. PURYEAR, III, (“Puryear”), individually, (all

eight, together where appropriate, as “Defendants”), allege upon knowledge as to themselves and

their own actions and upon information and belief as to all other matters as follows:

                                      NATURE OF CASE

          1.   This is a civil action for damages and equitable relief based upon violations that

Defendants committed of Plaintiffs’ rights guaranteed to them by: (i) the overtime provisions of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the overtime provisions of the

New York Labor Law (“NYLL”), NYLL § 160; N.Y. Comp. Codes R. & Regs. (“NYCCRR”) tit.

12, § 142-2.2; (iii) the NYLL’s requirement that employers furnish employees with wage

statements containing specific categories of accurate information on each payday, NYLL § 195(3);

(iv) the NYLL’s requirement that employer furnish employees with a wage notice at hire

containing specific categories of accurate information, N.Y. Lab. Law § 195(1); (v) the NYLL’s

requirement that employers furnish employees whose duties include performing manual labor

more than 25% of the time with their earned wages not less frequently than on a weekly basis,

NYLL § 191(1)(a); (vi) the NYLL’s requirement that employers pay their employees an additional

one hour’s pay at the minimum wage rate if an employees’ spread of hours exceeds ten in a

workday from beginning to end, or if an employee works a split shift, or if both situations occur,

12 NYCCRR § 142-2.4; and (vii) any other claim(s) that can be inferred from the facts set forth

herein.

          2.   Plaintiffs worked for Defendants - - seven nominally distinct entities located in the

Bronx that together operate as a single enterprise to provide community services in the form of

child day care, elder care services such as “Meals-on-Wheels,” and by hosting private community



                                                 2
      Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 3 of 25



events, and one of the enterprise’s owners and managers - - as a manual worker performing various

tasks from October 2012 until October 2018. As described below, throughout their employment,

Defendants willfully failed to pay Plaintiffs the overtime wages lawfully due to them under the

FLSA and the NYLL.         Specifically, for the entirety of Plaintiff Jacqueline’s employment,

Defendants required her to work over forty hours per week at Defendants’ day care facility, and

then to work many more hours per week as an attendant at Defendants’ event space, but failed to

compensate her at the statutorily-required overtime rate of one and one-half times her regular rate

of pay for any hours that she worked each week in excess of forty. Additionally, for the entirety

of Plaintiff Darren’s employment, Defendants required him to work over forty hours per week

delivering food as part of Defendants’ “Meals-on-Wheels” program, as well as serving as a porter

at Defendants’ day care facility and senior housing, but Defendants failed to compensate him at

the statutorily-required overtime rate of one and one-half times his regular rate of pay for any hours

that he worked each week in excess of forty. Instead, Defendants paid Plaintiffs at their straight-

time rate of pay for all hours worked each week, including those in excess of forty, by issuing to

them pay checks from their various different entities - - all of which had the same ownership,

management, and employees - - to avoid paying Plaintiffs overtime compensation by making it

appear as if Plaintiffs worked no more than forty hours per week for each entity.

       3.      Additionally, Defendants violated the NYLL by: failing to provide Plaintiffs with

accurate wage statements on each payday or with any wage notice at the times of their respective

hire; paying Plaintiffs less frequently than on a weekly basis; and failing to provide Plaintiffs with

spread-of-hours pay whenever their workday exceeded ten hours from start to finish or when they

worked a split shift.




                                                  3
      Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 4 of 25



        4.       Defendants have paid and treated all their workers who were paid on an hourly

basis in the same manner.

        5.       Accordingly, Plaintiffs bring this lawsuit against Defendants pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of themselves,

individually, and on behalf of all other persons similarly-situated during the applicable FLSA

limitations period who suffered damages as a result of the Defendants’ willful violations of the

FLSA. Plaintiffs bring all claims under the NYLL on behalf of themselves, individually, and on

behalf of any FLSA Plaintiff, as that term is defined below, that opts in to this action.

        6.       Plaintiffs also brings this lawsuit as a class action pursuant to Federal Rule of Civil

Procedure (“FRCP”) 23, on behalf of themselves, individually, and on behalf of all other persons

similarly-situated during the applicable NYLL limitations period who suffered damages as a result

of Defendants’ violations of the NYLL and the supporting New York State Department of Labor

regulations.

                                  JURISDICTION AND VENUE

        7.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201, et seq. The supplemental jurisdiction of the Court is invoked

pursuant to 28 U.S.C. § 1367 over all claims arising under New York law.

        8.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claims for relief occurred within this

judicial district.

                                              PARTIES

        9.       At all relevant times herein, Plaintiffs worked for Defendants in New York and

were “employees” entitled to protection as defined by the FLSA, the NYLL, and the NYCCRR.



                                                   4
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 5 of 25



         10.   At all relevant times herein, Defendant Childhood Center was and is a New York

corporation, with its principal place of business located at 1125 Grand Concourse, Bronx, New

York 10452.

         11.   At all relevant times herein, Defendant Mid-Bronx Council was and is a New York

corporation, with its principal place of business located at 900 Grand Concourse, Bronx, New York

10451.

         12.   At all relevant times herein, Defendant Mid-Bronx Senior was and is an

organization, with its principal place of business also located at 900 Grand Concourse, Bronx, New

York 10451.

         13.   At all relevant times herein, Defendant Walton was and is an organization, with its

principal place of business also located at 900 Grand Concourse, Bronx, New York 10451.

         14.   At all relevant times herein, Defendant Mid-Bronx Housing was and is an

organization, with its principal place of business also located at 900 Grand Concourse, Bronx, New

York 10451.

         15.   At all relevant times herein, Defendant Eugene was and is an organization, with its

principal place of business also located at 900 Grand Concourse, Bronx, New York 10451.

         16.   At all relevant times herein, Defendant Concourse was and is a New York

corporation, with its principal place of business also located at 900 Grand Concourse, Bronx, New

York 10451.

         17.   At all relevant times herein, Defendant Puryear was and is an owner of the

Corporate Defendants, who controlled the terms of employment for all of Defendants’ employees,

in that he had the power to hire and fire all employees, supervised and directed employee work,




                                                5
      Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 6 of 25



determined the rate and method of wage payments to all employees, and was responsible for

maintaining employment records. To that end, Defendant Puryear both hired and fired Plaintiffs.

       18.     At all relevant times herein, all Defendants were and are “employers” within the

meaning of the FLSA and the NYLL. Additionally, during all relevant times, the Corporate

Defendants’ qualifying annual business exceeded and exceeds $500,000.00, and the Corporate

Defendants were and are engaged in interstate commerce within the meaning of the FLSA, as they

employ two or more employees, interact with and receive payments from federal government

health programs that move across state lines, and order food and supplies from companies outside

of New York for their event and day care services, the combination of which subjects the Corporate

Defendants to the FLSA’s overtime requirements as an enterprise.

                          COLLECTIVE ACTION ALLEGATIONS

       19.     Plaintiffs seek to bring this suit to recover from Defendants unpaid overtime

compensation and liquidated damages, pursuant to the applicable provisions of the FLSA, 29

U.S.C. § 216(b), individually, on their own behalf, as well as on behalf of those in the following

collective:

               Current and former employees, who during the applicable FLSA
               limitations period, were paid on an hourly basis, and who consent to
               file a claim to recover damages for overtime compensation that is
               legally due to them (“FLSA Plaintiffs”).

       20.     Defendants treated Plaintiffs and all FLSA Plaintiffs similarly in that Plaintiffs and

all FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section

below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were required to work in excess of forty hours in a workweek; and (5) were not paid

the required one and one-half times their respective regular rates of pay for all hours worked per

workweek in excess of forty.

                                                 6
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 7 of 25



       21.     At all times during the applicable FLSA limitations period, Defendants are and have

been aware of the requirements to pay Plaintiffs and all FLSA Plaintiffs at an amount equal to the

rate of one and one-half times their respective regular rates of pay for all hours worked each

workweek above forty, yet they purposefully and willfully chose and choose not to do so.

       22.     Thus, all FLSA Plaintiffs are victims of Defendants’ pervasive practice of willfully

refusing to pay their employees overtime compensation for all hours worked per workweek above

forty, in violation of the FLSA.

                              RULE 23 CLASS ALLEGATIONS

       23.     In addition, Plaintiffs seek to maintain this action as a class action pursuant to FRCP

23(b)(3), individually, on their own behalf, as well as on behalf of those who are similarly-situated

who, during the applicable limitations period, were subjected to violations of the NYLL and the

NYCCRR.

       24.     Under FRCP 23(b)(3), Plaintiffs must plead that:

               a.      The class is so numerous that joinder is impracticable;

               b.      There are questions of law or fact common to the class that predominate

               over any individual questions of law or fact;

               c.      Claims or defenses of the representative are typical of the class;

               d.      The representative will fairly and adequately protect the class; and

               e.      A class action is superior to other methods of adjudication.

       25.     Plaintiffs seeks certification of the following FRCP 23 class:

               Current and former employees who worked for Defendants within
               the State of New York and whom Defendants paid on an hourly
               basis (“Rule 23 Plaintiffs”).




                                                 7
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 8 of 25



                                            Numerosity

       26.     During the applicable statutory period the Defendants have, in total, employed at

least forty employees that are putative members of this class.

                             Common Questions of Law and/or Fact

       27.     There are questions of law and fact common to each and every Rule 23 Plaintiff

that predominate over any questions solely affecting individual members of the FRCP 23 class,

including but not limited to the following: (1) the duties that Defendants required and require Rule

23 Plaintiffs to perform; (2) the manner of compensating Rule 23 Plaintiffs; (3) whether

Defendants paid and pay Rule 23 Plaintiffs overtime wages at time and one-half their respective

regular rates of pay for all hours worked over forty in a week; (4) whether Defendants failed and

fail to furnish Rule 23 Plaintiffs with wage statements on each payday accurately containing the

information required by NYLL § 195(3); (5) whether Defendants failed and fail to furnish Rule 23

Plaintiffs with accurate wage notices at the time of their hire accurately containing the information

required by NYLL § 195(1); (6) whether Defendants paid Rule 23 Plaintiffs less frequently than

on a weekly basis; (7) whether Defendants paid Rule 23 Plaintiffs one extra hour of pay at the

minimum wage rate on all days when their workday exceeded ten hours from start to finish or

when they worked a split shift; (8) whether Defendants have any affirmative defenses to any of

the Rule 23 Plaintiffs’ claims; (9) whether Defendants’ actions with respect to the Rule 23

Plaintiffs were in violation of the NYLL and NYCCRR; and (10) if so, what constitutes the proper

measure of damages.

                               Typicality of Claims and/or Defenses

       28.     As described in the “Background Facts” section below, Defendants employed

Plaintiffs and Rule 23 Plaintiffs within the meaning of the NYLL and the NYCCRR. Plaintiffs’



                                                 8
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 9 of 25



claims are typical of the claims of the Rule 23 Plaintiffs whom they seek to represent, as the Rule

23 Plaintiffs work and/or have worked for Defendants in New York, and Defendants did and do

not pay them overtime wages for all hours worked over forty each week, nor did and do Defendants

furnish them with proper wage statements or wage notices when the law requires, nor did

Defendants pay them at least as frequently as on a weekly basis, nor did Defendants pay them an

extra hour of pay at the minimum wage rate when they worked over ten hours in a workday or a

split shift. Plaintiffs and the Rule 23 Plaintiffs enjoy the same statutory rights under the NYLL

and the NYCCRR to be paid all of their earned overtime wages, to be furnished with accurate

wage statements on each payday and wage notices upon hire, to be paid at least as frequently as

on a weekly basis, and to receive an additional hour’s pay at the minimum wage rate when their

spread of hours exceeds ten in a workday or they worked a split shift. Plaintiffs and the Rule 23

Plaintiffs have all sustained similar types of damages as a result of Defendants’ failure to comply

with the NYLL and the NYCCRR. Plaintiffs and the Rule 23 Plaintiffs all have suffered injury,

including lack of prompt compensation or under-compensation due to Defendants’ common

policies, practices, and patterns of conduct. Thus, Plaintiffs’ claims and/or Defendants’ defenses

to those claims are typical of the Rule 23 Plaintiffs’ claims and the Defendants’ defenses to those

claims.

                                            Adequacy

          29.   Plaintiffs, as described below, worked the same or similar hours as the Rule 23

Plaintiffs throughout their employment with Defendants. Defendants regularly failed to pay

Plaintiffs overtime wages at the rate of time and one-half their regular rates of pay for all hours

worked over forty each week, did not furnish Plaintiffs with accurate wage statements on each

payday, did not furnish Plaintiffs with an accurate wage notice upon their respective times of hire,



                                                 9
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 10 of 25



did not pay Plaintiffs at least as frequently as on a weekly basis, and did not pay Plaintiffs an

additional hour’s pay at the minimum wage rate when their spread of hours exceeded ten in a

workday or when Plaintiffs worked a split shift, which is substantially similar to how the

Defendants paid and treated and pay and treat the Rule 23 Plaintiffs. Plaintiffs fully anticipate

providing discovery responses and testifying under oath as to all of the matters raised in this

Amended Complaint and that will be raised in the Defendants’ Answer. Thus, Plaintiffs would

properly and adequately represent the current and former employees whom the Defendants have

subjected to the treatment alleged herein.

        30.     Additionally, Plaintiffs’ counsel has substantial experience in this field of law.

                                              Superiority

        31.     Plaintiffs have no, or very few, material facts relating to the Rule 23 Plaintiffs’

claims that are atypical of those of the putative class. Indeed, at all relevant times herein,

Defendants treated Plaintiffs identically, or at the very least, substantially similarly, to the Rule 23

Plaintiffs.

        32.     Any lawsuit brought by current and former New York employees of Defendants

whom Defendants paid on an hourly basis would be identical to a suit brought by any other similar

employee for the same violations. Thus, separate litigation would risk inconsistent results.

        33.     Accordingly, this means of protecting Rule 23 Plaintiffs’ rights is superior to any

other method, and this action is properly maintainable as a class action under FRCP 23(b)(3).

                                     BACKGROUND FACTS

        34.     The Corporate Defendants are seven nominally distinct entities that in reality

operate as a single enterprise, in that they all: have an interrelation of operations in providing

housing and community services to Bronx-based senior citizens and other low-income residents;



                                                  10
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 11 of 25



comingle and share employees and management between the various entities; are commonly

managed by the same personnel, i.e., Defendant Puryear, who both owns and manages the entire

enterprise and who personally directed Plaintiffs to perform work for/on behalf of the various

distinct entities; and are commonly owned and controlled financially by both Defendant Puryear

and his mother, Jeannette Puryear.

       35.     Defendants’ business is to provide housing and community services to senior

citizens and other low-income residents of the Bronx, which includes operating a day care center,

an event space for rental, GED programs, a food pantry, transportation services, and a “Meals-on-

Wheels” program.

       36.     Defendants operate their enterprise out of at least two buildings in the Bronx - -

1125 Grand Concourse and 900 Grand Concourse - - with Defendants’ child day care facility

operating out of the former, and Defendants’ senior housing and “Meals-on-Wheels” programs

and event space housed in the latter.

                                        Jacqueline Gray

       37.     On or about October 1, 2012, Plaintiff Jacqueline commenced her employment with

Defendants as a manual worker, providing “day care” work during daytime hours at 1125 Grand

Concourse, and “attendant” work for events at night at 900 Grand Concourse, with each facility

located about a fifteen-minute walk from the other.

       38.     As a “day care worker,” Plaintiff Jacqueline’s primary duties involved taking care

of children at the day care, including cooking for the children and cleaning the space where the

children congregated.




                                               11
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 12 of 25



       39.     As an event space “attendant,” Plaintiff Jacqueline’s primary duties included

cleaning, cooking food, delivering food, setting up tables for events, and serving food and drinks

for events, such as weddings and parties.

       40.     In both capacities, Plaintiff Jacqueline spent more than 25% of her time performing

manual work including, inter alia, cooking, cleaning, performing food service, and physically

handling children.

       41.     Throughout her employment, Plaintiff Jacqueline worked at the day care center

from 8:00 a.m. to 4:00 p.m. on Monday through Friday, for approximately forty hours per week.

       42.     Immediately following her day care shifts, Plaintiff Jacqueline walked down the

street to set up for and work events for Defendant Council at Defendants’ event space. For the

approximate first six months of her employment, Jacqueline intermittently worked at Defendants’

event space on an as-needed basis, though typically for four hours total Monday to Friday, and a

further eight hours on Saturday. Thus, from the start of her employment until March 2013,

Jacqueline worked at least fifty-two hours, consisting of forty hours per week at the day care center

and a further twelve hours at the event space. Thereafter, beginning in or around March 2013, and

continuing until the end of her employment in January 2017, Jacqueline continued to work from

8:00 a.m. to 4:00 p.m. on Monday through Friday, and thus for approximately forty hours per week

at the day care center, and then worked at the event space from approximately 4:15 p.m. until

typically 10:00 p.m. each day, on Mondays to Thursdays, and from 4:15 p.m. until as late as 4:00

a.m. on Fridays and Saturdays, for a total of approximately eighty-six and one-half hours per week.

During some occasions, Defendants also required Jacqueline to work overnight beyond the 4:00

a.m. hour on an as-needed basis to accommodate certain events which in at least two instances,




                                                 12
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 13 of 25



required Jacqueline to work as many as 107 hours in a week, when combined with her time worked

at the day care.

       43.     Thus, from March of 2013 to the end of her employment, Plaintiff Jacqueline

typically worked for Defendants for at least eighty-six and one-half hours per week and on

occasion many more hours than that.

       44.     For her work, Plaintiff Jacqueline received multiple paychecks in a bi-weekly pay

period from the Corporate Defendants’ different individual entities with each check being for no

more than forty hours of work per week, for which Defendants paid Plaintiff Jacqueline at no more

than her straight-time rate.

       45.     From the start of her employment until December 31, 2014, Defendants paid

Plaintiff Jacqueline $8.50 per hour.

       46.     From January 1, 2015 until December 31, 2015, Defendants paid Plaintiff

Jacqueline $8.75 per hour.

       47.     From January 1, 2016 until December 31, 2016, Defendants paid Plaintiff

Jacqueline $10.00 per hour.

       48.     From January 1, 2017 until the end of her employment February 15, 2017,

Defendants paid Plaintiff Jacqueline $11.00 per hour.

       49.     Even though Defendants required Plaintiff Jacqueline to work, and Jacqueline did

in fact work an average of eighty-six and one-half hours per week, Defendants failed to pay her at

the rate of one and one-half times her straight-time rate for any hours that she worked over forty

in a workweek.

       50.     By way of example only, during the consecutive workweeks of October 1 through

October 14, 2016, Defendants required Plaintiff Jacqueline to work, and Jacqueline did work, from



                                               13
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 14 of 25



8:00 a.m. to 4:00 p.m. on Monday through Friday at the day care center for both weeks, and from

4:15 p.m. to as late as 3:00 a.m. on Monday through Thursday, and 4:15 p.m. to 4:00 a.m. on

Friday and Saturday of both weeks at the event space, for a total of 214 hours during these two

weeks.

         51.   During this two-week period, Defendants paid Plaintiff Jacqueline using three

separate checks - - the first from Defendant Senior Citizens Council for seventy-nine hours of

work, the second from Defendant Mid-Bronx Council for eighty hours, and the third also from

Defendant Senior Citizens Council for fifty-five hours - - which averages 107 hours per week.

Defendants paid Jacqueline at her straight-time rate of $10.00 for every hour worked during these

two weeks.

         52.   Defendants always paid Plaintiff Jacqueline on a bi-weekly basis.

         53.   On each occasion when they paid Plaintiff Jacqueline, Defendants failed to provide

her with a wage statement that accurately listed, inter alia, her overtime rate of pay for all hours

worked over forty each week.

         54.   Additionally, Defendants did not provide Plaintiff Jacqueline with any wage notice

upon her hire, let alone one that accurately contained, inter alia, her overtime rate of pay as

designated by the employer.

         55.   Further, Defendants required Plaintiff Jacqueline to work a split shift and/or to work

over ten hours for most of her workdays, while failing to pay her an additional hour’s pay at the

then-applicable minimum wage rate on every such day. For example, during the workweek of

October 1 through October 7, 2016, Defendants required Jacqueline to work, and Jacqueline did

in fact work, over ten hours on six separate days. Nonetheless, despite working over ten hours on




                                                14
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 15 of 25



each of those days, Defendants failed to pay Jacqueline an additional hour’s pay at the then-

applicable minimum wage rate of $9.00.

                                          Darren Gray

        56.    In January 2014, Plaintiff Darren commenced his employment with Defendants as

a manual worker, by serving as a porter and food deliverer. He worked in that role until October

2018.

        57.    As a porter, Plaintiff Darren’s primary duties included taking out the garbage,

cleaning, buffing the floors, and changing lightbulbs at Defendants’ facility located 1125 Grand

Concourse, Bronx, New York 10452, 1181 Walton Avenue, New York 10452, 280 East 170th

Street, Bronx, New York 10452, and 900 Grand Concourse, Bronx, New York 10451.

        58.    As a food deliverer, Plaintiff Darren delivered food as part of a “Meals-on-Wheels”

program by loading and unloading the food.

        59.    In both capacities, Plaintiff Darren spent more than 25% of his time performing

manual work including, inter alia, taking out the garbage, delivering food, and cleaning.

        60.    Throughout his employment, Plaintiff Darren worked at Defendant Mid-Bronx

Council from 9:00 a.m. to 4:00 p.m. on Monday through Friday, for approximately thirty-five

hours per week, as part of the “Meals-on-Wheels” program.

        61.    Immediately following his shifts as part of the “Meals-on-Wheels” program,

Plaintiff Darren walked down the street to work as a porter for Defendant Childhood Center from

4:15 p.m. to 9:45 p.m. on Monday through Friday, for approximately twenty-eight and three-

quarters hours per week, throughout his employment,

        62.    In addition, from 2014 to 2015, before commencing his shift for the “Meals-on-

Wheels” program, Plaintiff Darren worked for Defendants from 7:00 a.m. to 8:30 a.m. as a porter



                                               15
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 16 of 25



on Monday, Tuesday, Thursday, and Friday, wherein he cleaned the garbage compactor, emptied

apartments, and waxed floors.

       63.     Thus, from 2014 through 2015, Plaintiff Darren worked at least sixty-five and one

quarter hours and from 2015 through 2018, Darren worked sixty-three and three-quarter hours per

week, and on occasion many more hours.

       64.     For his work, Plaintiff Darren received multiple paychecks in a bi-weekly pay

period from the Corporate Defendants’ different individual entities, with each check being for no

more than forty hours of work per week, for which Defendants paid Darren at no more than his

straight-time rate of pay.

       65.     From the start of his employment until December 31, 2014, Defendants paid

Plaintiff Darren $8.00 per hour.

       66.     From January 1, 2015 until December 31, 2015, Defendants paid Plaintiff Darren

$8.75 per hour.

       67.     From January 1, 2016 until December 31, 2016, Defendants paid Plaintiff Darren

$9.00 per hour.

       68.     From January 1, 2017 until the end of his employment in December 31, 2017,

Defendants paid Plaintiff Darren $11.50 per hour.

       69.     From January 1, 2018 until the end of his employment on around October 26, 2018,

Defendants paid Plaintiff Darren $13.50 per hour.

       70.     Even though Defendants required Plaintiff Darren to work, and Darren did in fact

work in excess of forty hours in a week, Defendants failed to pay him at the rate of one and one-

half times his straight-time rate for any hours that he worked over forty in a workweek.




                                               16
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 17 of 25



       71.       By way of example only, for the following workweeks, Plaintiff Darren worked the

following amount of hours in excess of forty, but Defendants only paid him at his then-straight-

time rate of $8.00 for every hour that he worked, including those in excess of forty:

                March 28, 2014 – 15.6;

                April 4, 2014 – 15.6;

                April 11, 2014 – 13.4;

                April 18, 2014 – 13.4;

                April 25, 2014 –14.9;

                May 2, 2014 – 14.9;

                May 9, 2014 – 29.3;

                May 16, 2014 – 35.3;

                May 23, 2014 – 18.6;

                May 30, 2014 – 18.6;

                June 6, 2014 –14.9;

                June 6, 2014 – 14.9;

                June 13, 2014 – 14.9;

                June 20, 2014 – 16.6;

                July 4, 2014 – 12.3;

                July 11, 2014 – 12.3;

                July 18, 2014 – 11.1; and

                July 25, 2014 – 11.1.

       72.       Defendants always paid Plaintiff Darren on a bi-weekly basis.




                                                17
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 18 of 25



       73.     On each occasion when they paid Plaintiff Darren, Defendants failed to provide

him with a wage statement that accurately listed, inter alia, his overtime rate of pay for all hours

worked over forty each week.

       74.     Additionally, Defendants did not provide Plaintiff Darren with any wage notice

upon his hire, let alone one that accurately contained, inter alia, his overtime rate of pay as

designated by the employer.

       75.     Further, Defendants required Plaintiff Darren to work a split shift and/or to work

over ten hours for most of his workdays, while failing to pay him an additional hour’s pay at the

then-applicable minimum wage rate on every such day.

       76.     Defendants treated and paid Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs in

the same manner described herein.

       77.     Defendants acted in the manner described herein so as to maximize their profits

while minimizing their labor costs and overhead.

       78.     Each hour that Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs worked was for

Defendants’ benefit.

                  FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
                            Unpaid Overtime under the FLSA

       79.     Plaintiffs and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

       80.     29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay for all hours worked exceeding forty in

a workweek.

       81.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiffs and FLSA Plaintiffs are employees within the meaning of the FLSA.

                                                 18
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 19 of 25



        82.     As also described above, Plaintiffs and FLSA Plaintiffs worked in excess of forty

hours in a workweek, yet Defendants failed to compensate them in accordance with the FLSA’s

overtime provisions.

        83.     Defendants willfully violated the FLSA.

        84.     Plaintiffs and FLSA Plaintiffs are entitled to overtime pay for all hours worked per

week in excess of forty at the rate of one and one-half times their respective regular rates of pay.

        85.     Plaintiffs and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendants’ violations of the FLSA’s overtime provisions.

                 SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS
                     Unpaid Overtime under the NYLL and the NYCCRR

        86.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        87.     NYLL § 160 and 12 NYCCRR § 142-2.2 require employers to compensate their

employees at a rate not less than one and one-half times their regular rates of pay for all hours

worked exceeding forty in a workweek.

        88.     As described above, Defendants are employers within the meaning of the NYLL

and the NYCCRR, while Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this

action, are employees within the meaning of the NYLL and the NYCCRR.

        89.     As also described above, Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that

opts in to this action, worked in excess of forty hours in a workweek, yet Defendants failed to

compensate them in accordance with the NYLL’s and the NYCCRR’s overtime provisions.




                                                 19
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 20 of 25



        90.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, are

entitled to overtime pay for all hours worked per week in excess of forty at the rate of one and one-

half times their respective regular rates of pay.

        91.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, are

also entitled to liquidated damages, interest, and attorneys’ fees for Defendants’ violations of the

NYLL’s and the NYCCRR’s overtime provisions.

                  THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
               Failure to Furnish Proper Wage Statements in Violation of the NYLL

        92.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        93.     NYLL § 195(3) requires that employers furnish employees with wage statements

containing accurate, specifically enumerated criteria on each occasion when the employer pays

wages to the employee.

        94.     As described above, Defendants, on each payday, failed to furnish Plaintiffs, Rule

23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, with accurate wage statements

containing the criteria required under the NYLL.

        95.     Prior to February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable to

Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, in the amount of

$100.00 for each workweek after the violation occurred, up to a statutory cap of $2,500.00.

        96.     On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable

to Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, in the amount of

$250.00 for each workday after the violation occurred, up to a statutory cap of $5,000.00.




                                                    20
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 21 of 25



                FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Failure to Furnish Proper Wage Notices in Violation of the NYLL

        97.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action,

repeat, reiterate and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        98.     NYLL § 195(1) requires that employers provide employees with a wage notice at

the time of hire containing accurate, specifically enumerated criteria.

        99.     As described above, Defendants failed to furnish Plaintiffs, Rule 23 Plaintiffs, and

any FLSA Plaintiff that opts in to this action, with any wage notice at hire, let alone one accurately

containing all of the criteria required under the NYLL.

        100.    Prior to February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable to

Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, in the amount of

$50.00 for each workweek after the violations initially occurred, up to a statutory cap of $2,500.00.

        101.    On or after February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable

to Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, in the amount of

$50.00 for each workday after the violations initially occurred, up to a statutory cap of $5,000.00.

                     FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                  Failure to Pay All Wages on a Timely Basis in Violation of the NYLL

        102.    Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        103.    NYLL § 191(1)(a) requires that employers pay their manual worker employees

their wages on at least as frequently as a weekly basis.




                                                  21
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 22 of 25



        104.    As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, are manual

worker employees within the meaning of the NYLL.

        105.    As also described above, Defendants failed to pay Plaintiffs, Rule 23 Plaintiffs, and

any FLSA Plaintiff that opts in to this action, all wages earned on at least as frequently as a weekly

basis as the NYLL requires.

        106.    Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, are

entitled to any unpaid wages, liquidated damages associated with any missed or late payment,

interest, and attorneys’ fees for Defendants’ violations of the NYLL’s requirement to pay all wages

to manual workers on at least as frequently as a weekly basis.

                  SIXTH CLAIM FOR RELIEF AGAINST DEFENDANTS
    Violation of the NYLL’s and the NYCCRR’s Spread of Hours and Split Shift Requirements

        107.    Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        108.    NYLL § 652 and 12 NYCCRR § 142-2.4 provide that an employee shall receive

one extra hour’s pay at the minimum hourly wage rate for: (1) any day worked in which the spread

of hours exceeds ten from beginning to end; or (2) any day during which the employee worked a

split shift; or (3) when both situations occur.

        109.    As described above, Defendants are employers within the meaning of the NYLL

and the NYCCRR, while Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this

action, are employees within the meaning of the NYLL and the NYCCRR.

        110.    As also described above, Defendants failed to provide Plaintiffs, Rule 23 Plaintiffs,

and any FLSA Plaintiff that opts in to this action, with an additional hour’s pay at the minimum

                                                  22
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 23 of 25



wage rate on each day when their spread of hours exceeded ten or where they worked a split shift

for a particular workday.

          111.   Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, are

entitled to this extra hour of pay, at the minimum wage rate, for all days worked in excess of ten

hours and/or for those days where they worked a split shift.

          112.   Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff that opts in to this action, are

also entitled to liquidated damages, interest, and attorneys’ fees for Defendants’ failure to pay the

required spread of hours or split shift pay.

                                  DEMAND FOR A JURY TRIAL

          113.   Pursuant to FRCP 38(b), Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs demand

a trial by jury in this action.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs demand judgment

against Defendants as follows:

          a.     A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New York State laws;

          b.     Preliminary and permanent injunctions against Defendants and their officers,

owners, agents, successors, employees, representatives, and any and all persons acting in concert

with them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

herein;

          c.     An order restraining Defendants from any retaliation against Plaintiffs, FLSA

Plaintiffs, and/or Rule 23 Plaintiffs for participation in any form in this litigation;




                                                   23
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 24 of 25



        d.      Designation of this action as an FLSA collective action on behalf of Plaintiffs and

FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Join pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

        e.      Certification of the claims brought in this case under the NYLL as a class action

pursuant to FRCP 23;

        f.      Designation of Plaintiffs and their counsel as class/collective action representative

under the FRCP and the FLSA;

        g.      All damages that Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs have sustained

as a result of Defendants’ conduct, including all unpaid wages and any short fall between wages

paid and those due under the law that Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs would

have received but for the Defendants’ unlawful payment practices;

        h.      Liquidated damages and any other statutory penalties as recoverable under the

FLSA and the NYLL;

        i.      Awarding Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs their reasonable

attorneys’ fees, as well as their costs and disbursements incurred in connection with this action,

including expert witness fees and other costs, and an award of a service payment to Plaintiffs;

        j.      Pre-judgment and post-judgment interest, as provided by law; and




                                                 24
     Case 1:18-cv-07934-ALC-OTW Document 32 Filed 04/18/19 Page 25 of 25



       k.      Granting Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs such other and further

relief as this Court finds necessary and proper.

Dated: New York, New York
       April 18, 2019

                                              Respectfully submitted,

                                              BORRELLI & ASSOCIATES, P.L.L.C.
                                              Attorneys for Plaintiffs
                                              910 Franklin Avenue, Suite 200
                                              Garden City, New York 11530
                                              Tel.: (516) 248 – 5550
                                              Fax: (516) 248 - 6027


                                      By:     ___________________________________
                                              GIL AUSLANDER (GA 0903)
                                              ALEXANDER T. COLEMAN (AC 1717)
                                              MICHAEL J. BORRELLI (MB 8533)




                                                   25
